DETAILED ACTION
Applicant's submission filed on 6 July 2020 has been entered.  Claims 1 and 4-7 are currently amended; claims 2-3 and 8-34 are cancelled; no claims are previously presented; claims 35-45 have been added.  Claims 1, 4-7, and 35-45 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 May 2020 and 31 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 35, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0349864 A1), hereafter referred Zhang, in view of Akkarakaran et al. (US 2017/0359114 A1), hereafter referred Akkarakaran.

Regarding claim 1, Zhang teaches a method for transmitting in an uplink, the method comprising: 
receiving, by the UE from the access node, scheduling information indicating both a sounding reference signal (SRS) resource allocated for an uplink SRS transmission and a receive beam of the access node for receiving the uplink SRS transmission (Zhang, [0126]; for each SRS resource, BS sends signaling to indicate the linked PUSCH power control parameter set for UE to determine SRS transmit power according to used beam pair (transmit and receive beams) for SRS transmission that matches a PUSCH beam pair);
selecting, by the UE, a transmit beam of the UE for transmitting the uplink SRS transmission to the access node in accordance with at least the receive beam of the access node (Zhang, Fig. 3, [0061]; determining a sounding reference beam pair for a sounding reference signal resource, the sounding reference signal beam pair including a base station receive beam and a user device transmit beam); and
(Zhang, Fig. 9, [0126]-[0127]; the UE transmits each SRS signal via the corresponding SRS resource and at the determined SRS transmit power based on selected/linked PUSCH power control parameter set that pertains to the used beam pair).
Zhang does not expressly teach transmitting, by a user equipment (UE) to an access node, feedback indicating a transmit beam of the access node.
However, Akkarakaran teaches transmitting, by a user equipment (UE) to an access node, feedback indicating a transmit beam of the access node (Akkarakaran, [0049]; the message transmitted by the UE in response to the RAR message includes beam information, which may include an identity and strength of a strongest downlink beam received at the UE from a mmW base station).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Zhang to include the above recited limitations as taught by Akkarakaran in order to support beamformed communication like millimeter wave communications (Akkarakaran, [0002]).

Regarding claim 35, Zhang teaches a user equipment (UE) comprising:
a non-transitory memory storage comprising instructions (Zhang, Fig. 10, [0129]; wireless station (AP or user device) include memory 1006 to store instructions); and
one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to (Zhang, Fig. 10, [0129]-[0130]; wireless station (AP or user device) include a processor 1004 capable of executing software or other instructions stored in memory):
receive, from the access node, scheduling information indicating both a sounding reference signal (SRS) resource allocated for an uplink SRS transmission and a receive beam of the access node for receiving the uplink SRS transmission (Zhang, [0126]; for each SRS resource, BS sends signaling to indicate the linked PUSCH power control parameter set for UE to determine SRS transmit power according to used beam pair (transmit and receive beams) for SRS transmission that matches a PUSCH beam pair);
select a transmit beam of the UE for transmitting the uplink SRS transmission to the access node in accordance with at least the receive beam of the access node (Zhang, Fig. 3, [0061]; determining a sounding reference beam pair for a sounding reference signal resource, the sounding reference signal beam pair including a base station receive beam and a user device transmit beam); and
transmit, using the transmit beam of the UE, the uplink SRS transmission over the SRS resource (Zhang, Fig. 9, [0126]-[0127]; the UE transmits each SRS signal via the corresponding SRS resource and at the determined SRS transmit power based on selected/linked PUSCH power control parameter set that pertains to the used beam pair).
Zhang does not expressly teach transmit, to an access node, feedback indicating a transmit beam of the access node.
However, Akkarakaran teaches transmit, to an access node, feedback indicating a transmit beam of the access node (Akkarakaran, [0049]; the message transmitted by the UE in response to the RAR message includes beam information, which may include an identity and strength of a strongest downlink beam received at the UE from a mmW base station).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Zhang to include the above recited limitations as taught by Akkarakaran in order to support beamformed communication like millimeter wave communications (Akkarakaran, [0002]).

Regarding claim 40, Zhang teaches a method for operating an access node, the method comprising: 
determining, by the access node, that a beam correspondence condition has been met at the access node based on the feedback , and based thereon selecting a receive beam of the access node for receiving an uplink sounding reference signal (SRS) transmission from the UE in accordance with the transmit beam of the access node indicated by the feedback (Zhang, Fig. 6, [0090]; the BS determines if the link quality for a beam is good or not, and if not then the BS trigger SRS transmission with desired beams);
transmitting, by the access node to the UE, scheduling information indicating both an SRS resource allocated for the uplink SRS transmission and the receive beam of the access node (Zhang, [0126]; for each SRS resource, BS sends signaling to indicate the linked PUSCH power control parameter set for UE to determine SRS transmit power according to used beam pair (transmit and receive beams) for SRS transmission that matches a PUSCH beam pair); and
(Zhang, Fig. 9, [0126]-[0127]; the UE transmits each SRS signal via the corresponding SRS resource and at the determined SRS transmit power based on selected/linked PUSCH power control parameter set that pertains to the used beam pair to the BS).
Zhang does not expressly teach receiving, by the access node, feedback from a user equipment (UE), the feedback indicating a transmit beam of the access node (Akkarakaran, [0049]; the message transmitted by the UE in response to the RAR message includes beam information, which may include an identity and strength of a strongest downlink beam received at the UE from a mmW base station).
However, Akkarakaran teaches receiving, by the access node, feedback from a user equipment (UE), the feedback indicating a transmit beam of the access node (Akkarakaran, [0049]; the message transmitted by the UE in response to the RAR message includes beam information, which may include an identity and strength of a strongest downlink beam received at the UE from a mmW base station).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Zhang to include the above recited limitations as taught by Akkarakaran in order to support beamformed communication like millimeter wave communications (Akkarakaran, [0002]).

Regarding claim 43, Zhang teaches an access node comprising:
(Zhang, Fig. 10, [0129]; wireless station (AP or user device) include memory 1006 to store instructions); and
one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to (Zhang, Fig. 10, [0129]-[0130]; wireless station (AP or user device) include a processor 1004 capable of executing software or other instructions stored in memory):
determine that a beam correspondence condition has been met at the access node based on the feedback, and based thereon selecting a receive beam of the access node for receiving an uplink sounding reference signal (SRS) transmission from the UE in accordance with the transmit beam of the access node indicated by the feedback (Zhang, Fig. 6, [0090]; the BS determines if the link quality for a beam is good or not, and if not then the BS trigger SRS transmission with desired beams);
transmit, to the UE, scheduling information indicating both an SRS resource allocated for the uplink SRS transmission and the receive beam of the access node (Zhang, [0126]; for each SRS resource, BS sends signaling to indicate the linked PUSCH power control parameter set for UE to determine SRS transmit power according to used beam pair (transmit and receive beams) for SRS transmission that matches a PUSCH beam pair); and 
receive, using the receive beam of the access node, the uplink SRS transmission over the SRS resource (Zhang, Fig. 9, [0126]-[0127]; the UE transmits each SRS signal via the corresponding SRS resource and at the determined SRS transmit power based on selected/linked PUSCH power control parameter set that pertains to the used beam pair to the BS).
Zhang does not expressly teach receive feedback from a user equipment (UE), the feedback indicating a transmit beam of the access node.
However, Akkarakaran teaches receive feedback from a user equipment (UE), the feedback indicating a transmit beam of the access node (Akkarakaran, [0049]; the message transmitted by the UE in response to the RAR message includes beam information, which may include an identity and strength of a strongest downlink beam received at the UE from a mmW base station).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Zhang to include the above recited limitations as taught by Akkarakaran in order to support beamformed communication like millimeter wave communications (Akkarakaran, [0002]).

Claims 4, 5, 36, 37, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Akkarakaran as applied to claims 1, 35, 40, and 43 above, and further in view of Seol et al. (US 2013/0201938 A1), hereafter referred Seol.  Seol was cited by applicant’s IDS filed 30 October 2018.

Regarding claims 4, 36, 41, and 44, Zhang in view of Akkarakaran teaches the method of claim 1, the UE of claim 35, the method of claim 40, and the access node of claim 43 above.  Zhang in view of Akkarakaran does not expressly teach wherein the 
However, Seol teaches wherein the scheduling information further indicates a suggested transmit beam of the UE to transmit the uplink SRS transmission (Seol, [0018]; a MS apparatus acquire UL beam pair information indicating a best MS transmit beam and a best BS receive beam for UL transmission).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Zhang in view of Akkarakaran to include the above recited limitations as taught by Seol in order to secure a wider frequency band (Seol, [0006]).

Regarding claims 5 and 37, Zhang in view of Akkarakaran further in view of Seol teaches the method of claim 4 and the UE of claim 36 above.  Further, Zhang teaches wherein the transmit beam is selected in accordance with the suggested transmit beam in addition to the receive beam of the access node (Zhang, Fig. 3, [0061]; determining a sounding reference beam pair for a sounding reference signal resource, the sounding reference signal beam pair including a base station receive beam and a user device transmit beam).

Claims 7, 39, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Akkarakaran as applied to claims 1, 35, 40, and 43 above, and further in view of Ju et al. (US 2007/0202882 A1), hereafter referred Ju.

Regarding claims 7, 39, 42, and 45, Zhang in view of Akkarakaran teaches the method of claim 1, the UE of claim 35, the method of claim 40, and the access node of claim 43 above.  Zhang in view of Akkarakaran does not expressly teach wherein the scheduling information further indicates at least one of a modulation and coding scheme (MCS) level or a transmission technique used by the UE.
However, Ju teaches wherein the scheduling information further indicates at least one of a modulation and coding scheme (MCS) level or a transmission technique used by the UE (Ju, Fig. 1, [0016]; a Modulation and Coding Scheme (MCS) according to the received channel state information).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Zhang in view of Akkarakaran to include the above recited limitations as taught by Ju in order to indicate the assigned resource (Ju, [0014]).

Claims 6 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Akkarakaran further in view of Seol as applied to claims 4 and 36 above, and further in view of Kim et al. (US 2019/0320430 A1), hereafter referred Kim.

Regarding claims 6 and 38, Zhang in view of Akkarakaran further in view of Seol teaches the method of claim 4 and the UE of claim 36 above.  Zhang in view of Akkarakaran further in view of Seol does not expressly teach wherein the UE lacks beam correspondence.
(Kim, [0205]; a UE without beam correspondence should transmit its PRACH preamble in a beam sweeping manner).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Zhang in view of Akkarakaran further in view of Seol to include the above recited limitations as taught by Kim in order to increase PRACH preamble detection at the gNB side (Kim, [0205]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416